Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 7/20/2021 is acknowledged.

	Claims 1 and 3-10 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(Prior Rejection Maintained and Extended to Amended claim 1 and dependent claims 3-10) Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

subtype HA gene or a mutated H7 subtype HA gene; the mutated H7 subtype HA gene is capable of mutating the amino acid sequence VPKGKRTARGLF (SEQ ID NO: 8) in the wild type HA protein into VPSSRSRGLF (SEQ ID NO: 9) or VPKGRGLEF (SEQ ID NO: 10).”  However, it is unclear how the mutated H7 HA gene is capable of mutating itself to change the amino acid sequence.
     	Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
	PCR method and homologous recombination methods are used to replace the amino acid coding nucleotide sequence that mutates SEQ ID NO: 8 to either SEQ ID NO: 9 or SEQ ID NO: 10.  Therefore, such methods would be well known to those skilled in the art.  
	In response, the claim specifically recites that the “mutated H7 subtype HA gene is capable of mutating the amino acid sequence VPKGKRTARGLF (SEQ ID NO: 8) in the wild type HA protein into VPSSRSRGLF (SEQ ID NO: 9) or VPKGRGLEF (SEQ ID NO: 10)”.  Therefore, the claim requires that the mutating is solely conducted by the mutated H7 gene and not by an external process or method, such as PCR and homologous recombination.  It is unclear how such a mutation is carried out solely by the mutated H7 gene without additional aid by enzymes that would routinely be used in a method such as PCR and homologous recombination.  

	IF applicants are trying to claim that SEQ ID NO: 9 or 10 are present in the mutated H7 subtype HA, it is suggested that claim 1 be amended to recite, “wherein the H7 avian influenza vaccine strain further contains an H7 subtype HA gene or a mutated H7 subtype HA gene, 


No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648